11-3564
         Chen v. Holder

                                                                                           BIA
                                                                                        Burr, IJ
                                                                                   A073 767 867

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                ROSEMARY S. POOLER,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       _____________________________________
12
13       MING CHEN, AKA MING ZHENG,
14                Petitioner,
15
16                        v.                                    11-3564
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Lee Ratner, Law Offices of Michael
24                                      Brown, New York, N.Y.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney General;
27                                      Carl H. McIntyre, Assistant Director;
28                                      John J. W. Inkeles, Trial Attorney;
29                                      Office of Immigration Litigation, Civil
30                                      Division, United States Department of
31                                      Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a
 2   Board of Immigration Appeals (“BIA”) decision, it is hereby
 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.
 5       Petitioner Ming Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of an August 26,

 7   2011, decision of the BIA affirming the December 14, 2009,

 8   decision of Immigration Judge (“IJ”) Sarah M. Burr denying his

 9   application for asylum, withholding of removal and relief

10   under the Convention Against Torture (“CAT”).    In re Ming

11   Chen, No. A073 767 867 (B.I.A. Aug. 26, 2011), aff’g No. A073

12   767 867 (Immig. Ct. N.Y. City Dec. 14, 2009).    We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history of the case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The applicable

18   standards of review are well-established.   See 8 U.S.C.

19   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d
20   162, 165-66 (2d Cir. 2008).

21       Chen’s asylum application is governed by the REAL ID Act.

22   For such applications, the agency may, “[c]onsidering the

23   totality of the circumstances,” base a credibility finding on

                                   2
 1   an asylum applicant’s demeanor, the plausibility of his

 2   account, and inconsistencies in his or his witness’s

 3   statements, without regard to whether they go “to the heart of

 4   the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

 5   Xia Lin, 534 F.3d at 163-64.

 6       Substantial evidence supports the agency’s determination

 7   that Chen did not testify credibly regarding his claim that he

 8   was persecuted in China on the basis of his Christian faith.

 9   The IJ reasonably relied on the implausibility of Chen’s

10   testimony, see 8 U.S.C. § 1158(b)(1)(B)(iii), and the IJ’s

11   reasoning was “tethered to record evidence,” Wengsheng Yan v.

12   Mukasey, 509 F.3d 63, 67 (2d Cir. 2007).     For example, the

13   agency reasonably determined that it was implausible that Chen

14   had failed to apply for asylum until his February 2009 arrest

15   – nearly 14 years after his 1995 order of deportation –

16   because his experience with the Porges Law Firm left him

17   distrustful of attorneys, particularly in light of Chen’s

18   testimony that he sought the assistance of an attorney when he

19   filed an application for a U-visa in 2007.    Because the IJ’s

20   implausibility finding is based on record facts, and because

21   “there is nothing else in the record from which a firm

22   conviction of error could properly be derived,” see Wengsheng


                                    3
 1   Yan, 509 F.3d at 67, the inherent implausibility of Chen’s

 2   testimony   provides substantial support for the agency’s

 3   adverse credibility determination.   See 8 U.S.C.

 4   § 1158(b)(1)(B)(iii) (providing that the agency may base a

 5   credibility determination on “the plausibility of [the

 6   applicant’s] account”).   The agency also reasonably relied on

 7   Chen’s testimony that he had previously lied to immigration

 8   officials and would be willing to lie again to remain in the

 9   United States to determine that Chen was not credible.      An

10   applicant’s willingness to lie under oath “infect[s] the

11   balance of his uncorroborated or unauthenticated evidence.”

12   See Siewe v. Gonzales, 480 F.3d 160, 170-71 (2d Cir. 2007).

13       The adverse credibility determination is further

14   supported by the IJ’s finding that Chen failed to reasonably

15   corroborate his testimony.   An applicant’s failure to

16   corroborate testimony may bear on credibility, either because

17   the absence of particular corroborating evidence is viewed as

18   suspicious, or because the absence of corroboration in general

19   makes an applicant unable to rehabilitate testimony that has

20   already been called into question.   Biao Yang v. Gonzales, 496

21 F.3d 268, 273 (2d Cir. 2007).   Thus, the IJ reasonably

22   concluded that, in light of Chen’s lack of credibility, his


                                     4
 1   failure to offer evidence supporting his claim that he was

 2   persecuted in China further undermined his credibility.

 3        As Chen argues, it may have been error for the agency to

 4   rely on his lack of doctrinal knowledge in finding him not

 5   credible. See Rizal v. Gonzales, 442 F.3d 84, 90 (2d Cir,

 6   2006).   Regardless of this potential error, as discussed

 7   above, the other bases for the agency’s adverse credibility

 8   determination are substantially supported by the record.

 9   Accordingly, despite this flaw in the agency’s analysis,

10   remand of these proceedings would be futile.     See Xiao Ji Chen

11   v. U.S. Dep’t of Justice, 471 F.3d 315, 335 (2d Cir. 2006)

12   (holding that an error does not require remand if remand would

13   be futile because “we can state with confidence that the same

14   decision would be made if we were to remand”).

15       Given the inherent implausibility of Chen’s testimony, as

16   well as his failure to corroborate his claims, the agency’s

17   adverse credibility determination is supported by substantial

18   evidence.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534

19   F.3d at 167(explaining that we “defer . . . to an IJ’s

20   credibility determination unless, from the totality of the

21   circumstances, it is plain that no reasonable fact-finder

22   could make such an adverse credibility ruling”).    Accordingly,


                                    5
 1   the agency did not err in denying Chen’s application for

 2   asylum, withholding of removal and CAT relief.     See Paul v.

 3   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

 4       Chen also argues that the agency’s adverse credibility

 5   determination was the result of the ineffective assistance of

 6   his counsel, and the BIA erred in declining to remand his case

 7   on the basis of that ineffective assistance.     However, an

 8   alien claiming ineffective assistance of counsel “must . . .

 9   show prejudice resulting from counsel’s alleged deficiencies.”

10   Debeatham v. Holder, 602 F.3d 481, 485 (2d Cir. 2010).           Chen

11   has failed to demonstrate that he was prejudiced by his

12   counsel’s ineffective assistance.   Although Chen’s counsel

13   demonstrated that she was not familiar with the applicable

14   evidentiary deadlines, Chen does not explain how her failure

15   to timely submit evidence prejudiced him as he identifies

16   neither what evidence was excluded nor how that evidence would

17   have changed the outcome of his proceedings.     Further,

18   although the IJ identified the discrepancies between Chen’s

19   “bare bones” asylum application and his testimony as one basis

20   for the adverse credibility determination, the BIA determined

21   that, even absent those discrepancies, the IJ’s adverse

22   credibility determination was not clearly erroneous.        As


                                   6
1   discussed above, the agency’s adverse credibility

2   determination is supported by substantial evidence in the

3   record.   Accordingly, Chen failed to establish that the

4   requisite prejudice to support his claim of ineffective

5   assistance.

6       For the foregoing reasons, the petition for review is

7   DENIED.

8                               FOR THE COURT:
9                               Catherine O’Hagan Wolfe, Clerk




                                   7